DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant points to the paragraph spanning pages 11 and 12 in the specification for support for the acquisition device and digitizing unit.  However, sufficient description does not appear to be present to support 112(f) interpretation as set forth previously.  The 35 USC 112(b) rejections are maintained.
Examiner notes that the simplest way to resolve this would be to avoid invoking 35 USC 112(f) by removing the associated language.
Applicant provides analysis of the instant invention and the assessed conventional functions in the context of the invention.  Applicant then argues that Bosch's data processing is done in a "one-way sequence", and that it fails to disclose two entities that exchange processing results with each other. Fig. 2, however, illustrates not only data flow from elements into one another in a linear fashion into the multi even memory and then the bus interface, but also from the bus interface to the config & status registers, and from there into EACH of the individual data processor components (baseline correction I, tail concel. filter, baseline correction II, zero suppression, data format).  If the concern is parallelization (i.e. MULTIPLE exchange), Section II.A. notes that "the filter coefficients for each channel are fully programmable and re-configurable", illustrating that each channel can be set up differently (i.e. there are controls for each channel). Control signals fall within the scope of "processing results" absent further definition.  In view of this, the argument is respectfully not persuasive and the prior grounds of rejection are maintained.
Examiner notes that further definition of the term "processing results" or "processing operations" has the potential to void this interpretation of the art being applicable to the claims (i.e. defining them so it is no longer reasonable for control signals of various stages to fall within their scope).  Further defining precisely what is being exchanged between processor and signal processing chip would likely significantly advance prosecution.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an acquisition device … for receiving a signal (claim 7 and claim 18)
a digitizing unit for digitizing the received signal. (claim 7 and claim 18)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Note the 35 USC 112(b) rejections below, as the specification does not provide a clear algorithm for these features.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations:
an acquisition device … for receiving a signal (claim 7 and claim 18)
a digitizing unit for digitizing the received signal. (claim 7 and claim 18)
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
MPEP §2181 notes “the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.”  The MPEP defines an algorithm as “a finite sequence of steps”, which requires multiple steps be defined (note the plural of “steps”).  The specification does not appear to define a sequence of multiple steps for the above highlighted units. Therefore, the algorithms for these units are not defined.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (Bosch, R. E., De Parga, A. J., Mota, B., & Musa, L. (2003). The ALTRO chip: A 16-channel A/D converter and digital processor for gas detectors. IEEE Transactions on Nuclear Science, 50(6), 2460-2469.) in view of Kim (Kim, H., Kim, S., Van Helleputte, N., Artes, A., Konijnenburg, M., Huisken, J., ... & Yazicioglu, R. F. (2013). A configurable and low-power mixed signal SoC for portable ECG monitoring applications. IEEE transactions on biomedical circuits and systems, 8(2), 257-267.).
Regarding Claim 1:
Bosch teaches:
an acquisition memory for storing a number of data samples; (Abstract, stored in a multi-acquisition memory; Section II.A. a predefined number of samples is processed and temporarily stored in a data memory (acquisition))
a program memory for storing software code; (Section II.C. Alternatively, the pattern memory can be used as a lookup table (LUT) to perform dynamic conversion or to equalize the response across different channels.)
[a processor] for processing of the received number of data samples by executing the software code stored in the program memory; (Section II.C. A pattern memory (Baseline Memory, 1 k×10 bits); Fig. 2 illustrates the "Data Processor" includes the baseline memory; Section II.A. The Data Processor implements algorithms in several stages of circuitry to condition the signal.)
a signal processing chip for receiving a processing result of the number of data samples processed by the processor and (Abstract, In one single chip, the analog signals from 16 channels are digitised, processed, compressed, and stored in a multi-acquisition memory.; Section II.A. The subsequent processing block, the Baseline Correction II, applies a baseline correction scheme based on a moving average filter. This scheme removes nonsystematic perturbations of the baseline that are superimposed to the signal. At the output of this block, the signal baseline is constant with an accuracy of 1 LSB. Such accuracy allows an efficient signal compression using a Zero-Suppression procedure, which discards all data below a programmable threshold. In the data format, each data packet is formatted with its time stamp and size information in a way that reconstruction is possible afterward. The output of the Data Processor is sent to a 5 Kbyte data memory able to store up to eight acquisitions.)
[a signal processing chip for] performing predetermined processing operations on the processing result of the processor. (Section II.A. Such accuracy allows an efficient signal compression using a Zero-Suppression procedure, which discards all data below a programmable threshold.)
wherein the processor and the signal processing chip are configured for multiple exchange of processing results between each other. (Section II.A. Data can be read out from the chip at a maximum speed of 60 MHz through a 40-bit wide bus; Section II.B. a CMOS 10-bit pipelined ADC)
Bosch does not teach in particular, but Kim teaches:
a processor for receiving the number of data samples stored in the acquisition memory and (Abstract, A custom digital signal processor consisting of 4-way SIMD processor provides the configurability and advanced functionality like motion artifact removal and R peak detection; see also Bosch Section I. LTRO integrates 16 channels, each of them consisting of a 10-bit ADC, a pipelined Data Processor, and a multi-acquisition data memory; Fig. 1; Section II.A. The Data Processor implements algorithms in several stages of circuitry to condition the signal.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mixed signal chip of Bosch with the memory features of the mixed signal chip of Kim, in order to provide a mixed signal chip that is capable of implementing configurable functionality with low-power consumption

Regarding Claim 12:
Bosch teaches:
processing, by the processor, the received number of data samples by executing software code; (Section II.C. A pattern memory (Baseline Memory, 1 k×10 bits); Fig. 2 illustrates the "Data Processor" includes the baseline memory; Section II.A. The Data Processor implements algorithms in several stages of circuitry to condition the signal.)
receiving, by a signal processing chip, processing results of the processor; and (Abstract, In one single chip, the analog signals from 16 channels are digitised, processed, compressed, and stored in a multi-acquisition memory.; Section II.A. The subsequent processing block, the Baseline Correction II, applies a baseline correction scheme based on a moving average filter. This scheme removes nonsystematic perturbations of the baseline that are superimposed to the signal. At the output of this block, the signal baseline is constant with an accuracy of 1 LSB. Such accuracy allows an efficient signal compression using a Zero-Suppression procedure, which discards all data below a programmable threshold. In the data format, each data packet is formatted with its time stamp and size information in a way that reconstruction is possible afterward. The output of the Data Processor is sent to a 5 Kbyte data memory able to store up to eight acquisitions.)
apply, by the signal processing chip, predetermined processing operations on the received processing result of the processor. (Section II.A. Such accuracy allows an efficient signal compression using a Zero-Suppression procedure, which discards all data below a programmable threshold.)
wherein data exchange is performed between the processor and the signal processing chip while processing a data sample. (Section II.A. Data can be read out from the chip at a maximum speed of 60 MHz through a 40-bit wide bus; Section II.B. a CMOS 10-bit pipelined ADC)
Bosch does not teach in particular, but Kim teaches:
receiving, by a processor, a number of data samples stored in an acquisition memory; (Abstract, A custom digital signal processor consisting of 4-way SIMD processor provides the configurability and advanced functionality like motion artifact removal and R peak detection; see also Bosch Section I. LTRO integrates 16 channels, each of them consisting of a 10-bit ADC, a pipelined Data Processor, and a multi-acquisition data memory; Fig. 1; Section II.A. The Data Processor implements algorithms in several stages of circuitry to condition the signal.; see also Bosch Abstract, stored in a multi-acquisition memory; Section II.A. a predefined number of samples is processed and temporarily stored in a data memory (acquisition))
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mixed signal chip of Bosch with the memory features of the mixed signal chip of Kim, in order to provide a mixed signal chip that is capable of implementing configurable functionality with low-power consumption

Regarding Claims 2 and 13:
Bosch teaches:
wherein each data sample comprises a number of one or more bits, and (Abstract, The analog-to-digital converters embedded in the chip have a 10-bit dynamic range and a maximum sampling rate in the range of 20-bit.)
each data sample represents a digitized signal. (Abstract, the analog signals from 16 channels are digitised)

Regarding Claims 3 and 14:
Bosch teaches:
wherein the acquisition memory comprises a shared memory which is used at least by the processor and the signal processing chip. (Figs. 1 and 2 illustrate such a memory)

Regarding Claims 4 and 15:
Bosch teaches:
wherein the signal processing chip comprises at least one or a field programmable gate array, an application-specific integrated circuit, a digital signal processor or a combination thereof. (Abstract, the ALTRO (ALICE TPC Read Out) chip is a mixed-signal integrated circuit (examiner notes this is an ASIC).)

Regarding Claims 5 and 16:
Bosch teaches:
wherein the signal processing chip is configured to perform at least one of processing of data for a visualization, computing a measurement function, computing a histogram, performing a predetermined transformation operation or applying a filtering operation. (Section II.A. Such accuracy allows an efficient signal compression using a Zero-Suppression procedure, which discards all data below a programmable threshold.; examiner notes this falls within the scope of filtering)

Regarding Claims 6 and 17:
Bosch teaches:
wherein the processor is included in the signal processing chip. (Abstract, the ALTRO (ALICE TPC Read Out) chip is a mixed-signal integrated circuit)

Regarding Claims 7 and 18:
Bosch teaches:
comprising an acquisition device with an input interface for receiving a signal and (Fig. 1 illustrates an input detector going into the front end card)
a digitizing unit for digitizing the received signal to data samples and storing the digitized data samples into the acquisition memory. (Abstract, In one single chip, the analog signals from 16 channels are digitised, processed, compressed, and stored in a multi-acquisition memory.)

Regarding Claims 8 and 19:
Bosch teaches:
comprising a memory controller for controlling data transfer between the acquisition memory and the processor and (Section II.H. A central memory manager handles the assignment and disposal of buffers and controls the readout of the memories.)
[a memory controller for controlling] data transfer between the acquisition memory and the signal processing chip. (Section II.H. A central memory manager handles the assignment and disposal of buffers and controls the readout of the memories.)

Regarding Claims 9 and 20:
Bosch teaches:
wherein the processor comprises a processor memory, and (Fig. 2 illustrates memory)
Bosch does not teach in particular, but Kim teaches:
the device for processing data samples comprises a direct memory access controller for controlling direct data transfer between the signal processing chip and the processor memory of the processor. (p.260, A direct memory access (DMA) controller supports the sampled data to be written continually into the input buffer in the data memory without interrupting the processor)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mixed signal chip of Bosch with the memory features of the mixed signal chip of Kim, in order to provide a mixed signal chip that is capable of implementing configurable functionality with low-power consumption

Regarding Claims 10 and 21:
Bosch teaches:
comprising an output device communicatively coupled to the signal processing device, (Section II.A. is also allows maintaining a constant quality of the output signal; Fig. 1 illustrates output to RAM in the front end card)
wherein the signal processing chip is configured to process the processing result of the processor for outputting on the output device. (Section II.A. is also allows maintaining a constant quality of the output signal; Fig. 1 illustrates output to RAM in the front end card)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2147